DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application final filed December 29, 2018 is accepted 
Claims 1 – 15 are being considered on the merit.

	Drawings
The drawings filed on December 29, 2018 are accepted.

Specification
The specification filed on December 29, 2018 is accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140181165 A1 Anderson et al., (hereafter, "Anderson") in view of US 20110231467 A1 to Ahn et al., (hereafter, "Ahn").
Regarding claim 1, Anderson teaches an integrated circuit to compute an l-bit result of summing m values, rotating the sum by k bits to the left, and adding a summation of n values to the rotated sum, [Anderson, abstract discloses a predictive adder produces the result of incrementing and/or decrementing a sum of A and B by a one-bit constant of the form of the form 2k, where k is a bit position at which the sum is to be incremented or decremented. The predictive adder predicts the ripple portion of bits in the potential sum of the first operand A and the second operand B that would be toggled by incrementing or decrementing the sum A + B by the one-bit constant to generate an indication of the ripple portion of bits in the potential sum. Para. 24 discloses adder is a two-input, one-output (2:1) full adder that includes adder carry tree, XOR gate, inverter, and multiplexer. The inputs of adder coupled to the outputs of carry save adder, which is a three-input, two-output (3:2) adder that is arranged to add three numbers A, B and C to produce two numbers in carry save format.] a first of two parallel adders to generate a first intermediate result comprising the third carry plus the third sum minus 2k; [Anderson, para. 25 discloses the coupling of adder with adder is arranged to adds three numbers A, B and - 2k to produce A + B - 2k. Para. 54 discloses the prediction is calculated in parallel to the addition of A and B, and the pre-calculated result of the prediction is combined with the output of the carry tree of the A+B adder to produce A + B - 2k. Thus, a single adder is used to calculate all three results without increasing propagation delays over a single adder used to calculate the sum of A+B.] a second of two parallel adders to generate a second intermediate result [Anderson, para. 25 discloses the coupling of adder with adder is arranged to adds three numbers A, B and + 2k and to produce A + B + 2k. Para. 53 discloses to determine the actual result of A + B + 2k, a partial sum (N: K) is determined by XORing the A (N: K) with B (N: K). The partial sum (N: K) is XORed with the ripple portion indicated in the output of shifter to generate a modified partial sum (N: K). The modified partial sum (N:K) is XORed with the result produced by the carry-tree (such as adder carry tree, discussed below) to produce the actual result of A + B + 2k] a first multiplexer (MUX) to generate bits k + 1 to l - 1 of the result based on the first and second intermediate results; [Anderson, para. 67 discloses adder is an N-bit adder that includes an adder carry tree, XOR gate, inverter, and multiplexer (MUX). In accordance with equation 1, adder is arranged to produce the sum of A + B. Para. 35 discloses the inputs to carry ripple portion of an adder at bit position N can be represented by propagate, generate, and "kill" (carry bit) variables used by two-bit consecutive ones predictor to predict the carry ripple portion of the sum of A+B. The propagate variable P(N) is true when bitwise adding 1 + 0 or 0 + 1 (e.g., an XOR function): when the propagate variable P(N) is true, the carry out variable for bit N is the carry in variable for bit N - 1, such that Cout(N) = Cin(N-1). The generate variable G (N) is true when bitwise adding 1 + 1 (e.g., an AND function): when the generate variable G (N) is true, the carry out variable for bit N is one, such that Cout (N) = 1.] A second MUX to generate bit k of the result based on the first and second intermediate results; [Anderson, para. 68 discloses predictive incrementer includes a consecutive ones predictor/shifter, XOR gate, inverter, and multiplexer. Consecutive ones predictor/shifter includes a consecutive ones predictor coupled to a left-shifter in an arrangement similar to arrangements described above. In accordance with the present disclosure, predictive incrementer has a relatively low propagation delay in comparison to (at least) a (non-trivial) adder. The partial sum result of A+B that is produced by XOR gate is XORed with the output of the predictive incrementer by XOR gate. Para. 41 discloses an indication of consecutive ones at the (up to) bit N position of Sum (N) is determined by AND gate. As disclosed herein, two-bit consecutive ones predictor evaluates overlapping pairs of corresponding bits in operands A and B to determine propagate bits (e.g., P(N)) and a generate bit for an adjacent, lower bit (G(N-1)). The terms P(N) and G(N-1) are XORed to produce the pair of consecutive ones (at bit position N). The pair of consecutive ones at bit position N signal is then ANDed with pair of consecutive ones of at least one bit position lower than N signal to generate the indication of consecutive ones at bit position N] and a third MUX to generate bits 0 to k - 1 of the result based on the first and second intermediate results; [Anderson, para. 69 discloses predictive decrementer includes a consecutive zeros predictor/shifter, XOR gate, inverter, and multiplexer. Consecutive zeros predictor/shifter includes a consecutive zeros predictor coupled to a left-shifter in an arrangement similar to arrangements described above. In accordance with the present disclosure, predictive decrementer has a relatively low propagation delay in comparison to (at least) a non-trivial adder. The partial sum result of A+B that is produced by XOR gate is XORed with the output of the predictive decrementer by XOR gate. Para. 58 discloses the possibility of consecutive zeros at the bit N position of Sum (N) is determined by AND gate. As disclosed herein, two-bit consecutive zeros predictor evaluates overlapping pairs of corresponding bits in operands A and B to determine propagate bits (e.g., P(N)) and a kill bit for an adjacent, lower bit (K(N-1)). The terms P (N) and K (N-1) are XORed and then ANDed with results of from lower bits, the results being generated from evaluating overlapping pairs of corresponding bits in lower bit position of each operand.] wherein l-bit result is a concatenation of bits k + 1 to l - 1 generated by the first MUX, bit k generated by the second MUX, and bits 0 to k - 1 generated by the third MUX, [Anderson, para. 70 discloses one of the latest calculations (if not the last calculation) of adder carry tree produces the pre shift carry (N-1:0) signal that is coupled to the control inputs of multiplexers 916, 926 and 936 as inputs. Thus, the output of multiplexer 916 (of adder) is available substantially at the same time as the outputs of multiplexers 926 (of predictive incrementer) and 936 (of predictive decrementer. Accordingly, the results of equations A + B + 2k and A + B - 2k at produced substantially the same time as the time that adder produces the result of A + B.] but Anderson does not teach the circuit comprising: a first carry save adder to add up m values to generate a first carry and a first sum; rotator circuitry to rotate the first carry by k bits to the left to generate a second carry, the rotator circuitry further to rotate the first sum by k bits to the left to generate a second sum; a second carry save adder to add up the second carry, the second sum, and the summation of n values to generate a third carry and a third sum, the n values comprising elements B1 to Bn;
	However, Ahn does teach the circuit comprising: a first carry save adder to add up m values to generate a first carry and a first sum; [Ahn, para. 8 discloses an accumulator circuit to receive the partial product, the multiple modulus and k bits of the previous sum from the input coefficient generation unit, and to generate and to output a carry and the sum by summing the partial product, the multiple modulus and the previous sum, and a carry propagation adder (CPA) circuit to generate and to output an ultimate sum by using the carry and the sum.] rotator circuitry to rotate the first carry by k bits to the left to generate a second carry, the rotator circuitry further to rotate the first sum by k bits to the left to generate a [Ahn, para. 11 discloses the accumulator circuit may include a plurality of adders, each of the plurality of adders may receive corresponding bits of the partial product and the multiple modulus, each of adders corresponding to k lower bits from among the plurality of adders may receive k bits of the previous sum, and sums output from the plurality of adders may be shifted by k bits so as to be input to the plurality of adders, and carries output from the plurality of adders may be shifted by k-1 bits so as to be input to the plurality of adders] a second carry save adder to add up the second carry, the second sum, and the summation of n values to generate a third carry and a third sum, the n values comprising elements B1 to Bn; [Ahn, para. 64 discloses the accumulator circuit may receive the multiplier A1, the multiplicand B0, the modulus M1 and the carry and sum CS1 generated in the first accumulation stage ACC1, and may perform the second accumulation stage ACC2. The second accumulation stage ACC2 may be an accumulation stage when the row ROW has a value 0 and the column COLUMN has a value 1. A reduction value SUM2 generated by performing the second accumulation stage ACC2 may be input to the accumulator circuit in the third accumulation stage ACC3 as a previous sum SI.]
	Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Ahn’s system with Anderson’s system, with a motivation to not include an additional non-shift circuit in the accumulator circuit, and thus gate count and power consumption of the Montgomery multiplier may be reduced [Ahn, para. 69].

As per claim 2, modified Anderson teaches the integrated circuit of claim 1, further comprising a MUX control logic to generate control signals for the first, second and third MUXs. [Anderson, para. 70 discloses one of the latest calculations of adder carry tree produces the pre shift carry (N-1:0) signal that is coupled to the control inputs of multiplexers 916, 926 and 936 as inputs]

As per claim 15, modified Anderson teaches the integrated circuit of claim 1, wherein the rotator circuitry is to generate the second carry and the second sum in parallel. [Anderson, para. 26 discloses the prediction is calculated in parallel to the addition of A and B, and the pre-calculated result of the prediction is combined with the output of the carry tree of the A+B adder to produce A+B+2.sup.k as well as A+B-2.sup.k. Thus, in accordance with the present disclosure, a single adder used to calculate all three results without increasing propagation delays over a single adder used to calculate the sum of A+B.]

Claims 3 - 5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140181165 A1 Anderson et al., (hereafter, "Anderson") in view of US 20110231467 A1 to Ahn et al., (hereafter, "Ahn") in further view of US 20090089556 A1 to Lee et al., (hereafter, “Lee”)
Regarding claim 3, modified Anderson teaches the integrated circuit of claim 2, but Anderson does not teach wherein the MUX control logic is to generate control signals based on a set of signals comprising CPl – k , CPl, and CSk signals, the CPl – k signal comprising a portion of the carry propagation of the first carry and the first sum, the CPl signal comprising a full portion CSk signal comprising a state in which a first k bits of the third carry and the third sum are in at a propagation stage.
However, Lee does teach wherein the MUX control logic is to generate control signals based on a set of signals comprising CPl – k , CPl, and CSk signals, [Lee, para. 50 discloses multiplexers 704M0 and 704L0 are controlled in common by multiplexer control logic 705(0,1), which receives the four portion sums MSP0 [8:5], MSP1 [8:5], LSP0 [5:0], and LSP1 [5:0] at its inputs, and generates control signal CTRL1 that is applied to the control inputs of multiplexers 704M0, 704L0. As such, either both of multiplexers 704M0 and 704L0 select the "1" state (MSP0 [8:5] and LSP0 [5:0]), or select the "0" state (MSP1 [8:5] and LSP1 [5:0]). Similarly, multiplexer 704M1 receives most-significant portion sums MSP2 [8:5] from adder 702M2 and MSP3 [8:5] from adder 702M3, and multiplexer 704L1 receives least-significant sums LSP2 [5:0] from adder 702L3 and LSP3 [5:0] from adder 702L3. Multiplexer control logic 705(2,3) generates control signal CTRL2 applied to the control inputs of multiplexers 704M0, 704L0, responsive to portion sums MSP2[8:5], MSP3[8:5], LSP2[5:0], and LSP3[5:0] at its inputs] the CPl – k signal comprising a portion of the carry propagation of the first carry and the first sum, [Lee, para. 50 discloses multiplexer control logic 705(2,3) generates control signal CTRL2 applied to the control inputs of multiplexers 704M0, 704L0, responsive to portion sums MSP2[8:5], MSP3[8:5], LSP2[5:0], and LSP3[5:0] at its inputs] the CPl signal comprising a full portion of the carry propagation of the first carry and the first sum, [Lee, para. 50 discloses multiplexer control logic 705(0,1), which receives the four portion sums MSP0 [8:5], MSP1 [8:5], LSP0 [5:0], and LSP1 [5:0] at its inputs, and generates control signal CTRL1 that is applied to the control inputs of multiplexers 704M0, 704L0]and the CSk signal comprising a state in which a first k bits of the [Lee, para. 51 discloses these outputs of multiplexers 704M0, 704M1, 704L0, 704L1 are also connected to inputs of multiplexer control logic 707, which controls multiplexers 706M, 706L in common with one another by way of control signal CTRL3, which is applied to the control inputs of multiplexers 706M, 706L. The outputs of multiplexers 706M, 706L represent a final path metric sum PM(n+1) in the form of a least-significant portion, a most-significant portion, and a carry-out bit c from the least-significant portion.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling to combine Lee’s system with modified Anderson’s system, with a motivation to split of addends and of addition of the metric values into two portions substantially reduces the propagation delay of the overall circuit, by reducing the maximum propagation delay encountered in the addition of the metrics. [Lee, para. 65].

As per claim 4, modified Anderson teaches the integrated circuit of claim 3, wherein the set of control signals further includes an x signal, which is a kth bit of the second intermediate result. [Anderson, para. 41 discloses the pair of consecutive ones at bit position N signal is then ANDed with pair of consecutive ones of at least one bit position lower than N signal to generate the indication of consecutive ones at bit position N. Thus, the indication of consecutive ones is generated from evaluating overlapping pairs of corresponding bits in each successively lower bit positions of each operand to produce the (progressive) indication of consecutive ones in the ripple portion. Para. 42 discloses Four-bit consecutive ones predictor 500 detects a number k (e.g., k=4) of consecutive ones to "pre-calculate" the effect of adding a 2k constant to the sum of the A+B.]

As per claim 5, modified Anderson teach the integrated circuit of claim 4, wherein the first MUX is to generate bits k + 1 to l - 1 of the result by selecting corresponding bits from either the first intermediate result or the second intermediate result based on a first control signal generated by the MUX control logic. [Anderson, para. 67 discloses adder is an N-bit adder that includes an adder carry tree, XOR gate, inverter, and multiplexer (MUX). In accordance with equation 1, adder is arranged to produce the sum of A + B. Para. 35 discloses the inputs to carry ripple portion of an adder at bit position N can be represented by propagate, generate, and "kill" (carry bit) variables used by two-bit consecutive ones predictor to predict the carry ripple portion of the sum of A+B. The propagate variable P(N) is true when bitwise adding 1 + 0 or 0 + 1 (e.g., an XOR function): when the propagate variable P(N) is true, the carry out variable for bit N is the carry in variable for bit N - 1, such that Cout(N) = Cin(N-1). The generate variable G (N) is true when bitwise adding 1 + 1 (e.g., an AND function): when the generate variable G (N) is true, the carry out variable for bit N is one, such that Cout (N) = 1.]

As per claim 8, modified Anderson teaches the integrated circuit of claim 4, wherein the second MUX is to generate bit k of the result by selecting bit k from the first intermediate result, bit k from the second intermediate result, or an inverse of the bit k from the second intermediate result based on a second control signal generated by the MUX control logic. [Anderson, para. 68 discloses predictive incrementer includes a consecutive ones predictor/shifter, XOR gate, inverter, and multiplexer. Consecutive ones predictor/shifter includes a consecutive ones predictor coupled to a left-shifter in an arrangement similar to arrangements described above. In accordance with the present disclosure, predictive incrementer has a relatively low propagation delay in comparison to (at least) a (non-trivial) adder. The partial sum result of A+B that is produced by XOR gate is XORed with the output of the predictive incrementer by XOR gate. Para. 41 discloses an indication of consecutive ones at the (up to) bit N position of Sum (N) is determined by AND gate. As disclosed herein, two-bit consecutive ones predictor evaluates overlapping pairs of corresponding bits in operands A and B to determine propagate bits (e.g., P(N)) and a generate bit for an adjacent, lower bit (G(N-1)). The terms P(N) and G(N-1) are XORed to produce the pair of consecutive ones (at bit position N). The pair of consecutive ones at bit position N signal is then ANDed with pair of consecutive ones of at least one bit position lower than N signal to generate the indication of consecutive ones at bit position N]

As per claim 12, modified Anderson teaches the integrated circuit of claim 4, wherein the third MUX is to generate bits 0 to k - 1 of the result by selecting corresponding bits from either the first intermediate result or the second intermediate result based on a third control signal generated by the MUX control logic. [Anderson, para. 69 discloses predictive decrementer includes a consecutive zeros predictor/shifter, XOR gate, inverter, and multiplexer. Consecutive zeros predictor/shifter includes a consecutive zeros predictor coupled to a left-shifter in an arrangement similar to arrangements described above. In accordance with the present disclosure, predictive decrementer has a relatively low propagation delay in comparison to (at least) a non-trivial adder. The partial sum result of A+B that is produced by XOR gate is XORed with the output of the predictive decrementer by XOR gate. Para. 58 discloses the possibility of consecutive zeros at the bit N position of Sum (N) is determined by AND gate. As disclosed herein, two-bit consecutive zeros predictor evaluates overlapping pairs of corresponding bits in operands A and B to determine propagate bits (e.g., P(N)) and a kill bit for an adjacent, lower bit (K(N-1)). The terms P (N) and K (N-1) are XORed and then ANDed with results of from lower bits, the results being generated from evaluating overlapping pairs of corresponding bits in lower bit position of each operand.]

Claims 6 - 7, 9 and 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140181165 A1 Anderson et al., (hereafter, "Anderson") in view of US 20110231467 A1 to Ahn et al., (hereafter, "Ahn") in further view of US 20090089556 A1 to Lee et al., (hereafter, “Lee”) and further in view of US 20050036618 A1 Gammel et al., (hereafter, “Gammel”).
 Regarding claim 6, modified Anderson does teach the integrated circuit of claim 5, but modified Anderson does not teach wherein the first control signal is set to: a first sub-signal when a l is calculated from logic expression: (~x & [(CSk & CPl & CPl – k) | (CSk & ~CPl & ~CPl – k)]) | (~CSk & CPl & CPl – k) | (CPl & ~CPl – k); and a second sub-signal when a 1 is calculated from logic expression: (x & [(CSk & CPl & CPl – k) | (CSk & ~CPl & ~CPl – k)]) | (~CPl & CPl – k) | (~CSk & ~CPl & ~CPl – k).
However, Gammel does teach wherein the first control signal is set to: a first sub-signal when a l is calculated from logic expression: (~x & [(CSk & CPl & CPl – k) | (CSk & ~CPl & ~CPl – k)]) | (~CSk & CPl & CPl – k) | (CPl & ~CPl – k); [Gammel, para. 112 discloses two input operands a', b' are obtained, the apostrophe standing for encrypted values, the operation on the input operands consists in either passing a' to the output, that is a' becoming the signal m', and not passing on b', or, alternatively, in b' becoming the output signal m', and not passing on the other input signal a'. Para. 129 discloses inserting x' XOR k into equation 11 leads to the following ciphertext calculating specification for the encrypted 2:1 multiplexer, several transformations having already been performed so as to indicate a preferred implementation of the processing unit: 2:1 MUX:                         
                            
                                
                                    m
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    b
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            k
                            +
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            k
                             
                            +
                             
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    k
                                
                                -
                            
                            +
                            
                                
                                    b
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    k
                                
                                -
                            
                        
                     (16)] and a second sub-signal when a 1 is calculated from logic expression: (x & [(CSk & CPl & CPl – k) | (CSk & ~CPl & ~CPl – k)]) | (~CPl & CPl – k) | (~CSk & ~CPl & ~CPl – k). [Gammel, para. 112 discloses two input operands a', b' are obtained, the apostrophe standing for encrypted values, the operation on the input operands consists in either passing a' to the output, that is a' becoming the signal m', and not passing on b', or, alternatively, in b' becoming the output signal m', and not passing on the other input signal a'. Para. 129 discloses inserting x' XOR k into equation 11 leads to the following ciphertext calculating specification for the encrypted 2:1 multiplexer, several transformations having already been performed so as to indicate a preferred implementation of the processing unit: 2:1 MUX:                         
                            
                                
                                    m
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    b
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            k
                            +
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            k
                             
                            +
                             
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    k
                                
                                -
                            
                            +
                            
                                
                                    b
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                -
                            
                            '
                             
                            ⋅
                            
                                
                                    k
                                
                                -
                            
                        
                     (16). Para. 123 discloses as is given by equation (16), the circuit includes AND gates as well as an OR gate  as well as two inverters so as to create the negated version of the encrypted control signal and the negated version of the encryption parameter, respectively, which are required in equation (16). For those skilled in the art it is immediately evident that is a direct implementation, in terms of circuit engineering, of equation (16). By transforming equation (16) in any way desired by appropriate mathematical laws, any other implementations desired may be found for the processing unit (examiner note that the prior art allow the transformation of equation 16 give flexibility to add and remove Boolean expressions from the equation)]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filing date to combine Gammel’s system with modified Anderson’s system, with a motivation to increase security cryptanalysis by using multiple independent key generators mainly because the real key generators cannot generate any independent and equally distributed random keys. This allow for the fact that intercepting an individual key stream is no longer sufficient for being able to reconstruct the output data stream of the operation. [Gammel, para. 131]

Regarding claim 7, modified Anderson does teach the integrated circuit of claim 6, but modified Anderson does not teach wherein the first MUX is to select bits from the first intermediate result when the first control signal is set to the first sub-signal, and bits from the second intermediate result when the first control signal is set to the second sub-signal.
However, Lee does teach wherein the first MUX is to select bits from the first intermediate result when the first control signal is set to the first sub-signal, [Lee, para. 52 discloses adders 702Mx generate most-significant portion sums MSP0, MSP1, MSP2, MSP3 (each of four bits [8:5]), and adders 702Lx generate least-significant portion sums LSP0, LSP1, LSP2, LSP3 (each of six bits [5:0], which includes a carry-out bit from the five-bit additions performed by adders 702Lx). Most-significant portion sums MSP0, MSP1 are applied to inputs of multiplexer 704M0. Multiplexer control logic 705(0,1) operates, based on the values of these portion sums to control multiplexers 704M0, 704L0 to select either the pair of portion sums MSP0, LSP0, or the pair of portion sums MSP1, LSP1, depending on which pair of portion sums reflects the lower overall value. Para. 55 discloses if the value of portion sum LSP1 is greater than that of portion sum LSP0, control signal CTRL1 will be a "1" (indicating a negative value difference), and multiplexers 704M0, 704L0 will select MSP0 and LSP0, respectively] and bits from the second intermediate result when the first control signal is set to the second sub-signal. [Lee, para. 52 discloses adders 702Mx generate most-significant portion sums MSP0, MSP1, MSP2, MSP3 (each of four bits [8:5]), and adders 702Lx generate least-significant portion sums LSP0, LSP1, LSP2, LSP3 (each of six bits [5:0], which includes a carry-out bit from the five-bit additions performed by adders 702Lx). Least-significant portion sums LSP0, LSP1 are applied to inputs of multiplexer 704L0. Multiplexer control logic 705(0,1) operates, based on the values of these portion sums to control multiplexers 704M0, 704L0 to select either the pair of portion sums MSP0, LSP0, or the pair of portion sums MSP1, LSP1, depending on which pair of portion sums reflects the lower overall value. Para. 55 discloses if the value of portion sum LSP0 is greater than that of portion sum LSP1, control signal CTRL1 will be set to "0" and multiplexers 704M0, 704L0 will select MSP1 and LSP1, respectively]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lee’s system with modified Anderson’s system, with a motivation to split of addends and of addition of the metric values into two portions substantially reduces the propagation delay of the overall circuit, by reducing the maximum propagation delay encountered in the addition of the metrics. [Lee, para. 65].

Regarding claim 9, modified Anderson does teach the integrated circuit of claim 8, but modified Anderson does not teach wherein the second control signal is set to: a third sub-signal k & CPl & CPl – k) | (CPl & ~CPl – k); a fourth sub-signal when a 1 is calculated from logic expression: (~CPl & CPl – k) | (~CSk & ~CPl & ~CPl – k); and a fifth sub-signal when a 1 is calculated from logic expression: (CSk & CPl & CPl – k) | (CSk & ~CPl & ~CPl – k).
However, Gammel does teach wherein the second control signal is set to: a third sub-signal when a 1 is calculated from logic expression: (~CSk & CPl & CPl – k) | (CPl & ~CPl – k); [Gammel, para. 112 discloses two input operands a', b' are obtained, the apostrophe standing for encrypted values, the operation on the input operands consists in either passing a' to the output, that is a' becoming the signal m', and not passing on b', or, alternatively, in b' becoming the output signal m', and not passing on the other input signal a'. Para. 120 discloses the ciphertext calculating specification already having been transformed so as to be directly implemented by the processing unit: 3:1 MUX:                         
                            
                                
                                    m
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    c
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            k
                            +
                            
                                
                                    b
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    y
                                
                                
                                    '
                                
                            
                            ⋅
                            k
                             
                            +
                             
                            
                                
                                    c
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    y
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    k
                                
                                -
                            
                            +
                            
                                
                                    b
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    k
                                
                                -
                            
                            +
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    y
                                
                                
                                    '
                                
                            
                            +
                        
                                             
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                        
                     (17).]
a fourth sub-signal when a 1 is calculated from logic expression: (~CPl & CPl – k) | (~CSk & ~CPl & ~CPl – k); [Gammel, para. 112 discloses two input operands a', b' are obtained, the apostrophe standing for encrypted values, the operation on the input operands consists in either passing a' to the output, that is a' becoming the signal m', and not passing on b', or, alternatively, in b' becoming the output signal m', and not passing on the other input signal a'. Para. 120 discloses the ciphertext calculating specification already having been transformed so as to be directly implemented by the processing unit: 3:1 MUX:                         
                            
                                
                                    m
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    c
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            k
                            +
                            
                                
                                    b
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    y
                                
                                
                                    '
                                
                            
                            ⋅
                            k
                             
                            +
                             
                            
                                
                                    c
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    y
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    k
                                
                                -
                            
                            +
                            
                                
                                    b
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    k
                                
                                -
                            
                            +
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    y
                                
                                
                                    '
                                
                            
                            +
                        
                                             
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                        
                     (17). Para. 124 discloses all these different implementations have in common that they implement the calculating specification given in equation (16) for the 2:1 multiplexer, the calculating specification consisting of a plurality of mathematical sub-operations  which include, as input quantities, merely the encrypted control signal and the encryption parameter. Para. 123 discloses by transforming equation (16) in any way desired by appropriate mathematical laws, any other implementations desired may be found for the processing unit]
and a fifth sub-signal when a 1 is calculated from logic expression: (CSk & CPl & CPl – k) | (CSk & ~CPl & ~CPl – k). [Gammel, para. 112 discloses two input operands a', b' are obtained, the apostrophe standing for encrypted values, the operation on the input operands consists in either passing a' to the output, that is a' becoming the signal m', and not passing on b', or, alternatively, in b' becoming the output signal m', and not passing on the other input signal a'. Para. 120 discloses the ciphertext calculating specification already having been transformed so as to be directly implemented by the processing unit: 3:1 MUX:                         
                            
                                
                                    m
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    c
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            k
                            +
                            
                                
                                    b
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    y
                                
                                
                                    '
                                
                            
                            ⋅
                            k
                             
                            +
                             
                            
                                
                                    c
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    y
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    k
                                
                                -
                            
                            +
                            
                                
                                    b
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    k
                                
                                -
                            
                            +
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    y
                                
                                
                                    '
                                
                            
                            +
                        
                                             
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                        
                     (17). Para. 124 discloses all these different implementations have in common that they implement the calculating specification given in equation (16) for the 2:1 multiplexer, the calculating specification consisting of a plurality of mathematical sub-operations  which include, as input quantities, merely the encrypted control signal and the encryption parameter. Para. 123 discloses by transforming equation (16) in any way desired by appropriate mathematical laws, any other implementations desired may be found for the processing unit (examiner note that the prior art allow the transformation of equation 16 give flexibility to add and remove Boolean expressions from the equation and the equation 17 is said to use the same base calculation as in equation 16. This gives equation 17 the same flexibility to be changed)]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Gammel’s system with modified Anderson’s system, with a motivation to increase security cryptanalysis by using multiple independent key generators mainly because the real key generators cannot generate any independent and equally distributed random keys. This allow for the fact that intercepting an individual key stream is no longer sufficient for being able to reconstruct the output data stream of the operation. [Gammel, para. 131]

Regarding claim 13, modified Anderson does teach the integrated circuit of claim 12, but modified Anderson does not teach wherein the third control signal is set to: a sixth sub-signal when a 1 is calculated from logic expression: ~CPl – k; and a seventh sub-signal when a 1 is calculated from logic expression: CPl – k.
However, Gammel does teach wherein the third control signal is set to: a sixth sub-signal when a 1 is calculated from logic expression: ~CPl – k; [Gammel, para. 112 discloses two input operands a', b' are obtained, the apostrophe standing for encrypted values, the operation on the input operands consists in either passing a' to the output, that is a' becoming the signal m', and not passing on b', or, alternatively, in b' becoming the output signal m', and not passing on the other input signal a'. Para. 129 discloses inserting x' XOR k into equation 11 leads to the following ciphertext calculating specification for the encrypted 2:1 multiplexer, several transformations having already been performed so as to indicate a preferred implementation of the processing unit: 2:1 MUX:                         
                            
                                
                                    m
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    b
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            k
                            +
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            k
                             
                            +
                             
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    k
                                
                                -
                            
                            +
                            
                                
                                    b
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                -
                            
                            '
                             
                            ⋅
                            
                                
                                    k
                                
                                -
                            
                        
                     (16). Para. 123 discloses as is given by equation (16), the circuit includes AND gates as well as an OR gate  as well as two inverters so as to create the negated version of the encrypted control signal and the negated version of the encryption parameter, respectively, which are required in equation (16). For those skilled in the art it is immediately evident that is a direct implementation, in terms of circuit engineering, of equation (16). By transforming equation (16) in any way desired by appropriate mathematical laws, any other implementations desired may be found for the processing unit] and a seventh sub-signal when a 1 is calculated from logic expression: CPl – k. [Gammel, para. 112 discloses two input operands a', b' are obtained, the apostrophe standing for encrypted values, the operation on the input operands consists in either passing a' to the output, that is a' becoming the signal m', and not passing on b', or, alternatively, in b' becoming the output signal m', and not passing on the other input signal a'. Para. 129 discloses inserting x' XOR k into equation 11 leads to the following ciphertext calculating specification for the encrypted 2:1 multiplexer, several transformations having already been performed so as to indicate a preferred implementation of the processing unit: 2:1 MUX:                         
                            
                                
                                    m
                                
                                
                                    '
                                
                            
                            =
                            
                                
                                    b
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            k
                            +
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                
                                
                                    '
                                
                            
                            ⋅
                            k
                             
                            +
                             
                            
                                
                                    a
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    k
                                
                                -
                            
                            +
                            
                                
                                    b
                                
                                
                                    '
                                
                            
                            ⋅
                            
                                
                                    x
                                
                                -
                            
                            '
                             
                            ⋅
                            
                                
                                    k
                                
                                -
                            
                        
                     (16). Para. 123 discloses as is given by equation (16), the circuit includes AND gates as well as an OR gate  as well as two inverters so as to create the negated version of the encrypted control signal and the negated version of the encryption parameter, respectively, which are required in equation (16). For those skilled in the art it is immediately evident that is a direct implementation, in terms of circuit engineering, of equation (16). By transforming equation (16) in any way desired by appropriate mathematical laws, any other implementations desired may be found for the processing unit (examiner note that the prior art allow the transformation of equation 16 give flexibility to add and remove Boolean expressions from the equation)]]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filing date to combine Gammel’s system with modified Anderson’s system, with a motivation to increase security cryptanalysis by using multiple independent key generators mainly because the real key generators cannot generate any independent and equally distributed random keys. This allow for the fact that intercepting an individual key stream is no longer sufficient for being able to reconstruct the output data stream of the operation. [Gammel, para. 131]

Regarding claim 14, modified Anderson does teach the integrated circuit of claim 13, but modified Anderson does not teach wherein the third MUX is to select bits from the first intermediate result when the third control signal is set to the sixth sub-signal, and bits from the second intermediate result when the third control signal is set to the seventh sub-signal.
However, Lee does teach wherein the third MUX is to select bits from the first intermediate result when the third control signal is set to the sixth sub-signal, [Lee, para. 52 discloses multiplexer 706M receives selected most-significant portion sums SMSP0, SMSP1 from the outputs of multiplexers 704M0 and 704M1, respectively; multiplexer 706L receives selected least-significant portion sums SLSP0, SLSP1 from the outputs of multiplexers 704L0, 704L1, respectively. In addition, selected portion sums SMSP0, SLSP0, SMSP1, SLSP1 are forwarded to multiplexer control logic 707, which operates in similar manner as multiplexer control logic 705(0,1), 705(2,3) to select the lesser of the portion sum pairs via control signal CTRL3.  Para. 63 discloses control signal CTRL3 is set to the most-significant bit of the difference of selected least-significant portion sum SLSP0 minus portion sum SLSP1] and bits from the second intermediate result when the third control signal is set to the seventh sub-signal [Lee, para. 52 discloses multiplexer 706M receives selected most-significant portion sums SMSP0, SMSP1 from the outputs of multiplexers 704M0 and 704M1, respectively; multiplexer 706L receives selected least-significant portion sums SLSP0, SLSP1 from the outputs of multiplexers 704L0, 704L1, respectively. In addition, selected portion sums SMSP0, SLSP0, SMSP1, SLSP1 are forwarded to multiplexer control logic 707, which operates in similar manner as multiplexer control logic 705(0,1), 705(2,3) to select the lesser of the portion sum pairs via control signal CTRL3. Para. 63 discloses control signal CTRL3 to the most-significant bit of the difference of selected portion sum LSP0 minus the sum of selected portion sum LSP1 plus 3210.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lee’s system with modified Anderson’s system, with a motivation to split of addends and of addition of the metric values into two portions substantially reduces the propagation delay of the overall circuit, by reducing the maximum propagation delay encountered in the addition of the metrics. [Lee, para. 65].

Claims 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140181165 A1 Anderson et al., (hereafter, "Anderson") in view of US 20110231467 A1 to Ahn et al., (hereafter, "Ahn") in further view of US 20090089556 A1 to Lee et al., (hereafter, .
Regarding claim 10, modified Anderson does teach the integrated circuit of claim 9, but modified Anderson does not teach wherein the second MUX is to select bit k from the first intermediate result when the second control signal is set to the third sub-signal, bit k from the second intermediate result when the second control signal is set to the fourth sub-signal, and the inverse of the bit k from the second intermediate result when the control signal is set to the fifth sub-signal.
However, Lee does teach wherein the second MUX is to select bit k from the first intermediate result when the second control signal is set to the third sub-signal, [Lee, para. 60 discloses multiplexer control logic 705(2, 3) controls the selections made by multiplexers 704M1, 704L1, via control signal CTRL2. Decision 823 determines whether most-significant portion sums MSP2, MSP3 are equal; if so (decision 823 is "yes"), control signal CTRL2 is set to the most-significant bit of the difference of least-significant portion sum LSP2 minus portion sum LSP3, in process 824. If the two most-significant portion sums MSP2, MSP3 are not equal (decision 823 is "no"), decision 825 determines whether portion sum MSP2 is greater than portion sum MSP3 by one. If so (decision 825 is "yes"), process 826 sets control signal CTRL2 to the most-significant bit of the difference of the sum of portion sum LSP2 plus 32.sub.10 minus portion sum LSP3] bit k from the second intermediate result when the second control signal is set to the fourth sub-signal, [Lee, para. 60 discloses if decision 825 is "no", decision 827 determines whether portion sum MSP3 is greater than portion sum MSP2 by one; if so (decision 827 is "yes"), process 828 sets control signal CTRL2 to the most-significant bit of the difference of portion sum LSP2 minus the sum of portion sum LSP3 plus 32.sub.10. Finally, if most-significant portion sums MSP2, MSP3 are not equal nor differ from one another by one (decision 827 is "no"), process 830 sets control signal CTRL2 to the most-significant bit of the difference of portion sum MSP3 minus portion sum MSP2], but modified Anderson in view of Lee does not teach the inverse of the bit k from the second intermediate result when the control signal is set to the fifth sub-signal.
However, Ahmed does teach the inverse of the bit k from the second intermediate result when the control signal is set to the fifth sub-signal. [Ahmed, 31 – 33 discloses a second control signal inverter inverts a second input control signal wm1_b to produce column multiplexer control signal wm1]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lee’s system and Ahmed’s system with modified Anderson’s system, with a motivation to split of addends and of addition of the metric values into two portions substantially reduces the propagation delay of the overall circuit, by reducing the maximum propagation delay encountered in the addition of the metrics [Lee, para. 65] and produce column multiplexer control signals by column multiplexer signal generator that will not have possible leakage through column multiplexer transistor [Ahmed, col. 6 lines 23 - 28].

Regarding claim 11, modified Anderson does teach the integrated circuit of claim 10, but modified Anderson does not teach wherein the second MUX is to select the inverse of the bit k from the first intermediate result instead of the second intermediate result when the second control signal is set to the fifth sub-signal.
However, Ahmed does teach wherein the second MUX is to select the inverse of the bit k from the first intermediate result instead of the second intermediate result when the second control signal is set to the fifth sub-signal. [Ahmed, col. 6 lines 28 – 30 discloses a first control signal inverter inverts a first input control signal wm0_b1 to produce column multiplexer control signal wm0.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Ahmed’s system with modified Anderson’s system, with a motivation to produce column multiplexer control signals by column multiplexer signal generator that will not have possible leakage through column multiplexer transistor [Ahmed, col. 6 lines 23 - 28].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434